department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date tl-n-293-01 c pa apjp b3 daabernathy uilc internal_revenue_service national_office field_service_advice memorandum for from richard g goldman chief branch office of assistant chief_counsel administrative provisions and judicial practice cc pa apjp b3 subject proposed correction of error under sec_1311 this field_service_advice responds to your memorandum dated date in accordance with sec_6110 this field_service_advice should not be cited as precedent legend x a b c year dollar_figurea dollar_figured year dollar_figureb y year dollar_figurec z issue a taxpayer overstated its life_insurance_reserves for a tax_year that is now closed in a subsequent tax_year another taxpayer with whom the first taxpayer had merged reduced its life_insurance_reserves by the amount of the overstatement but did not take the amount of the overstatement into gross_income assuming the latter position is sustained by a determination under sec_1313 do the mitigation provisions of sec_1311 through authorize the internal_revenue_service service to adjust the error in the closed tax_year conclusions the service may not correct the error in the closed tax_year because the mitigation provisions do not authorize an adjustment in these circumstances facts in year x purchased the stock of a and its subsidiaries b and c in year x and a merged and a became a subsidiary of x for its year tax_year a filed two short-period tax returns one under a’s employer_identification_number ein for the period beginning on the first day of year and ending on the day before the merger and the other as a consolidated_return with x for the period beginning on the day of the merger and ending on the last day of year a ratably allocated its year revenue and deduction items to each return in computing its life_insurance_reserves for year a overstated the reserves by dollar_figurea thereby overstating its deduction in that amount a allocated y of the overstatement to the return it filed for the short tax_year ending on the day before the merger date a allocated z of the overstatement dollar_figureb to the consolidated_return filed with x for the short tax_year ending on the last day of year x reported ending life_insurance_reserves in the total amount of dollar_figurec on this return in preparing its return for year x realized that its year reserves were overstated by dollar_figurea instead of amending the tax returns filed for year or including the amount of the overstatement into income for year x reported reserves at the beginning of year in the amount of dollar_figured which was dollar_figurea less than dollar_figurec in other words x decreased the amount of its life_insurance_reserves for year without a corresponding adjustment_to_gross_income x now asserts that it should have corrected the overstatement of reserves by filing an amended_return for its short tax_year ending on the last day of year and having a amend its return for its short tax_year ending on the day before the merger date the period of limitations for making an assessment remains open for x’s short tax_year ending on the last day of year and for x’s year tax_year but the period of limitations is closed for a’s short tax_year ending on the day before the merger law and analysis in certain circumstances the mitigation provisions of sec_1311 through lift the bar of the period of limitations on assessing taxes see 95_tc_397 congress however has strictly limited the use of these provisions id pincite 65_tc_422 aff’d 584_f2d_53 5th cir non acq 1977_2_cb_2 in bolten the tax_court explained that the mitigation provisions are written with great specificity and are not formulated to provide general equitable relief to taxpayers and the government or to cover every situation involving a double tax_benefit or detriment arising out of inconsistent treatment id pincite the party seeking to utilize the mitigation provisions has the burden of proving that they apply id 39_tc_170 aff’d 331_f2d_485 2d cir for an adjustment to be authorized under the mitigation provisions four conditions must be met first an error must have occurred in a closed tax_year that cannot otherwise be corrected by operation of law see sec_1311 second there must be a determination for an open tax_year as defined in sec_1313 a determination is a final_decision by a court a closing_agreement a final disposition of a claim_for_refund or an agreement under sec_1_1313_a_-4 third the determination must result in a circumstance under which an adjustment is authorized by sec_1312 the seven circumstances under which an adjustment is authorized involve double inclusion of an item_of_gross_income sec_1312 double allowance of a deduction or credit sec_1312 double exclusion of an item_of_gross_income sec_1312 double disallowance of a deduction or credit sec_1312 correlative deductions and inclusions for trusts or estates and legatees beneficiaries or heirs sec_1312 correlative_deductions_and_credits for certain related corporations sec_1312 and basis_of_property after erroneous treatment of a prior transaction sec_1312 fourth depending on which circumstance of adjustment applies either an inconsistent_position must be maintained by the party against whom mitigation will operate sec_1311 or the correction of the error must not have been barred at the time the party for whom mitigation will operate first maintained its position sec_1311 the first of the four conditions has been met in this case a erroneously overstated its ending life_insurance_reserves for its short tax_year ending on the day before the merger the period of limitations on assessment for this year has expired thus an error has occurred in a closed tax_year that cannot otherwise be corrected by operation of law the second condition has yet to be met because there has not been a determination as defined by sec_1313 for the open_year year but even if a determination were to sustain x’s position for year the service would be authorized to correct the error a made in the closed short tax_year only if both the third and fourth conditions were met the third condition would be met if a determination for x’s year tax_year resulted in one of the circumstances under which an adjustment is authorized by sec_1312 a determination that x has properly reported its life_insurance_reserves for year will not have this effect even though it will provide a windfall to x benefit to one party is not the standard by which an adjustment is authorized under the mitigation provisions as the case law illustrates in scwartz v united_states 67_f3d_838 9th cir the taxpayers reported an ordinary_loss from an options straddle in an earlier year in a later year the taxpayers reported a capital_gain from that straddle the tax_court determined that the taxpayers were not entitled to the loss claimed in the earlier year and the taxpayers filed a claim_for_refund of the tax paid on the capital_gain reported in the later year because the later year was barred the taxpayers based their claim in part on the application of the mitigation provisions the court_of_appeals decided that the loss claimed by the taxpayers in the earlier year was not an item included in gross_income as that term is defined by the internal_revenue_code instead the loss was an item that was deducted from gross_income to determine tax_liability thus the taxpayers’ situation did not fall within one of the circumstances of adjustment set forth in sec_1312 and the period of limitations barred a refund id pincite in 65_tc_422 aff’d 584_f2d_53 5th cir non acq 1977_2_cb_2 the tax_court strictly construed the definition of the term deduction in determining that under sec_1312 the mitigation provisions apply only when both years at issue involve a deduction in b c cook sons the taxpayer a fruit distributor discovered that a bookkeeper in its employ had embezzled a substantial sum of money by writing checks for fictitious fruit purchases these checks were reflected on the taxpayer’s books as part of cost_of_goods_sold and reduced the taxpayer’s gross_income during each year the embezzlement occurred for the year in which it discovered the theft the taxpayer claimed a deduction for unrecovered_losses the united_states tax_court held that the deduction was allowable and further held that the mitigation provisions did not authorize an adjustment in the earlier tax years which were closed the court reasoned that the reductions in gross_income in the closed years were not deductions within the meaning of sec_1312 b c cook sons v commissioner t c pincite the service has not acquiesced in the tax court’s decision in b c cook sons see a o d date in the action on decision the service stated that t he decision of the tax_court applies an overly-literal interpretation of the word ‘deduction’ as used in code sec_1312 the term ‘deduction’ in code sec_1312 should be interpreted to refer to items which reduce gross_income whether included in the cost_of_goods_sold or deducted from gross_income in the technical sense the facts presented in the instant case are distinguishable from the facts in the action on decision in the case at hand the taxpayer took an erroneous deduction in a closed tax_year and did not include in gross_income in an open tax_year an amount corresponding to the erroneous deduction in contrast in b c cook sons the taxpayer erroneously reduced gross_income in a closed_year and took a deduction in a corresponding amount in an open tax_year the reasoning of the action on decision does not apply to the facts of this case if x’s position for its year tax_year is sustained in a determination it will secure a benefit but the error in a’s short tax_year ending on the day before the merger is not one for which an adjustment is authorized under the mitigation provisions case development hazards and other considerations although the issue was not raised and the facts may not be developed at this point we recommend that you consider the possibility of arguing the duty_of_consistency the duty_of_consistency doctrine requires the presence of three elements a representation by the taxpayer reliance on the representation by respondent and an attempt by the taxpayer after the statute_of_limitations has run to change the representation see 72_tc_807 hollen v commissioner tcmemo_2000_99 at this point we are not certain whether the duty_of_consistency applies but we want to raise this as a potential consideration we will provide any assistance necessary in developing this issue this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
